Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3, 5 - 7, 20 - 25, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (CN 102615817).
Regarding claims 1 and 5, Fan discloses a multi-axial integral geogrid comprising: a plurality of interconnected oriented strands (see unlabeled strands that define hole arrays 1 and 2) and partially oriented junctions (nodes 3 and 4) forming a repeating pattern of outer hexagons (hexagons formed by pattern of strands defining outer walls of unlabeled trapezoidal holes) having an array of openings 
Regarding claims 2 and 28, Fan further discloses said smaller, open inner geometric configuration (triangles) can deflect up and down out of a plane of said geogrid (vertical stretching) (Fig. 1; paragraph 0008).
Regarding claim 3, Fan discloses all of the claim limitations except the smaller, open inner hexagon can deflect up and down out of the plane of the geogrid up to about 33% of the thickness of 
Regarding claims 6 and 30, Fan further discloses there are three continuous linear strands that extend continuously throughout the entirety of the multi-axial integral geogrid, which strands are separated from each other by about 120 degrees (see 120 degree angles formed between every-other strand intersecting at node 3 in Fig. 1).
Regarding claim 7, Fan further discloses the geogrid is a monolayer (single, plastic sheet) (Figs. 1 and 2; abstract; paragraphs 0006, 0011, and 0019).
Regarding claim 20, Fan further discloses the inner geometric shape (triangle) is flexible (strands are made of plastic material) within the outer hexagon (Fig. 1; paragraphs 0019 and 0022).
Regarding claim 21, Fan discloses a reinforced and stabilized composite soil structure comprising: a mass of particulate material (courtyards, forest farms; paragraph 0002); a multi-axial integral geogrid embedded in and engaging with said particulate material (courtyards, forest farms) and having a plurality of interconnected oriented strands (see unlabeled strands that define hole arrays 1 and 2) and partially oriented junctions (3, 4) forming a repeating pattern of outer hexagons (hexagons formed by pattern of strands defining outer walls of unlabeled trapezoidal holes) having an array of openings therein, supporting ribs extending inwardly from each of said outer hexagons to support inside said outer hexagon a smaller, open, inner hexagon (hexagons formed by pattern of strands defining the inner walls of unlabeled trapezoidal holes) having oriented strands and tri-nodes (node 4 includes the intersection of three strands; one strong axis strand which extends continuously throughout the entirety of the geogrid and two linear strands that each intersect the strong axis strand at an oblique angle), each of said tri-nodes interconnecting only one of said supporting ribs (one of the strong axis strands) 
Regarding claim 22, Fan further discloses the openings provide a range of interaction with granular materials of varying particles size of at least 200 sq. mm (Fan discloses hole diameters in the range from 1 mm to 50 mm, which equates to an area of a hole is 0.785 sq. mm - 1,963 sq. mm; paragraph 0008). Where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art. In re Reven, 390 F.2d 997, 156 USPQ 679 (CCPA 1968).
Regarding claim 23, Fan fails to disclose the smaller inner hexagon can deflect up and down out of the plane of the geogrid in an area of compliance on the order of about 50% to about 75% relative to a height of the partially oriented junctions. Examiner takes the position that the magnitude of the deflection of the inner hexagon lacks criticality in the claims and is a design consideration within the skill of the art to provide the geogrid with a predetermined amount of flexibility.
Regarding claims 24 and 25, Fan discloses a multi-axial integral geogrid comprising: a plurality of interconnected oriented strands (see unlabeled strands that define hole arrays 1 and 2) and partially 
Regarding claim 31, Fan further discloses said plurality of linear strands (see linear strands defining the outer walls of the outer hexagons) extend continuously throughout the entirety of the geogrid without intersecting said inside of the outer hexagons (Fig. 1). Examiner explains that since the strands that form the outer walls of the outer hexagon are linear and define the outer perimeter of the outer hexagon, the linear strands do not extend into the inside of the outer hexagon.

Claims 4 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Walsh (US 2009/0214821). Fan discloses all of the claim limitations except an aspect ratio of greater than about 1.5. Walsh teaches a geogrid having an aspect ratio of greater than about 1.5 (Walsh teaches .
Response to Arguments
Applicant's arguments filed 04 March 2022 have been fully considered but they are not persuasive. 
Applicant argues that Fan fails to teach “each of said tri-nodes interconnects with only one of said supporting ribs and two of said oriented strands of said inner hexagon” because each node 4 of Fan is formed at the intersection of four strands.  Examiner replies that Fig. 1 of Fan illustrates tri-nodes (nodes 4), wherein each tri-node interconnects with only one of said supporting ribs (one strong axis strand comprising a rib which extends continuously throughout the entirety of the geogrid; the unlabeled strands that extend continuously throughout the entirety of the geogrid as taught by Fan are identical to the strong axis strands as disclosed in the present application) and two of said oriented strands (two linear strands that each intersect the strong axis strand at an oblique angle) of said inner hexagon.  Examiner takes the position that each of the unlabeled ribs that extend continuously throughout the entirety of the geogrid as taught by Fan (see Fig. 1) represents a single rib and each tri-node as taught by Fan is formed at the intersection of a single supporting rib that extends continuously 
Applicant argues that Fan fails to teach or suggest an “open center” feature.  Examiner replies that the triangular openings formed within the center of each inner hexagon have been interpreted as forming an open center because the triangular openings are openings formed within the central portion (the central portion is the space formed within the walls of the inner hexagon) of the inner hexagon.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
3/21/2022